Citation Nr: 0946445	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  07-38 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death 

2.  Entitlement to recognition of D.W. as a helpless child of 
the deceased Veteran.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1943 to March 
1946.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by a Department of 
Veterans Affairs (VA) Regional Office (RO).  In an August 
2005 rating decision, the RO denied the appellant's claim of 
service connection for the cause of the Veteran's death.  In 
a May 2007 rating decision, the RO determined that the 
appellant's adult child D.W. did not meet the criteria of a 
helpless child for VA benefits purposes.  

The Board notes that in June 2007 correspondence, the 
appellant filed a claim of entitlement to aid and attendance 
for D.W.  This issue is referred back to the RO for 
adjudication.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in February 1984 from squamous type lung 
cancer with widespread metastases.  

2.  Service connection was not in effect for any disabilities 
at the time of the Veteran's death.  

3.  Squamous type lung cancer with widespread metastases was 
not present during the Veteran's active service or until many 
years thereafter; it is not related to active service or any 
incident of such service.

4.  The appellant's adult son D.W. was born in June 1948 and 
attained the age of 18 in June 1966.

5.  The appellant's adult son D.W. was not permanently 
incapable of self-support by reason of physical or mental 
defect at the date of attaining the age of 18.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause, or 
contribute substantially or materially to cause, the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.22, 3.159, 3.303, 
3.312 (2009).

2.  The criteria for recognition of the appellant's adult son 
D.W. as a "helpless child" of the Veteran based on 
permanent incapacity for self-support before his eighteenth 
birthday are not met.  38 U.S.C.A. §§ 101(4), 1542, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.57, 3.315, 3.356 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter issued in May 2005, VA notified the appellant of 
the information and evidence needed to substantiate and 
complete her claims, including what part of that evidence she 
was to provide and what part VA would attempt to obtain for 
her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the appellant to submit medical evidence 
relating the cause of the Veteran's death to active service 
and noted other types of evidence the appellant could submit 
in support of this claim.  The appellant was notified of the 
requirements for a finding of a helpless child.  The 
appellant also was informed of when and where to send the 
evidence.  After consideration of the contents of this 
letter, the Board finds that VA has satisfied substantially 
the requirement that the appellant be advised to submit any 
additional information in support of her claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for the cause of 
the Veteran's death.  The evidence also does not support 
finding that the appellant's adult son D.W. is a helpless 
child for VA purposes.  Thus, any failure to develop these 
claims under the VCAA cannot be considered prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in the November 2007 statement 
of the case, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In response to all of 
this evidence, the appellant notified VA in August 2009 that 
she had no more information or evidence to submit in support 
of her claims.

The Board notes that the Federal Circuit had held previously 
that any error in VCAA notice should be presumed prejudicial 
and VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
The Supreme Court recently reversed the Federal Circuit's 
decision in Sanders, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2) which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
essentially held in Sanders that-except in cases where VA 
has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim-(1) the 
burden of proving harmful error must rest with the party 
raising the issue; (2) the Federal Circuit's presumption of 
prejudicial error in Sanders imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process; and (3) determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In light of the Supreme Court's recent decision in Sanders, 
the Board finds that any failure to satisfy the duty to 
notify in that regard is not prejudicial.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because the 
appellant's claims are being denied in this decision, any 
question as to the appropriate disability rating or effective 
date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and affording her the opportunity to give testimony before 
the RO and the Board, although she declined to do so.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
claims file.  

The appellant has alleged that certain of the Veteran's 
service treatment records are missing and need to be obtained 
by VA.  She points out that the Veteran was ordered to a 
Philadelphia installation in December 1945 for 
"rehabilitation," and requests that VA look for treatment 
records from this facility.  The Board notes, however, that 
the Philadelphia installation was a recreation station and 
not a medical facility.  No service treatment records would 
be available from this facility.  Moreover, the Veteran's 
service treatment records dating from August 1943 to March 
1946, including a December 1945 examination report from the 
Philadelphia Navy Yard, have been associated with the claims 
file.  There is no indication of any missing service 
treatment records.  Accordingly, a remand to obtain records 
from a Philadelphia recreation station is not required.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that 
remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA has 
obtained an examiner's opinion on the claimed causal 
relationship between the cause of the Veteran's death and 
active service.  In summary, VA has done everything 
reasonably possible to notify and to assist the appellant and 
no further action is necessary to meet the requirements of 
the VCAA.

Cause of Death

The appellant contends that the cause of the Veteran's death 
was related to his active service.  A death certificate 
confirms that the Veteran died in February 1984 from 
"squamous type lung cancer with widespread metastases."  No 
other cause of death is shown.  

The death of a Veteran will be considered as having been due 
to a service-connected disability if the evidence establishes 
that such disability was either a principal or a contributory 
cause of death when such disability, either singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  38 
C.F.R. § 3.312(a).  Contributory cause of death is inherently 
one not related to the principal cause.  See 38 C.F.R. § 
3.312(c).  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c).

Service connection was not in effect for any disabilities at 
the time of the Veteran's death so a service-connected 
disability was not the principal or contributory cause of 
death.  38 C.F.R. §§ 3.312(b) and (c).  Even so, the 
appellant may satisfy the requirements of 3.312 if the 
evidence shows that the Veteran was entitled to service 
connection for the disorder that caused or was the 
contributory cause of his death.  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in-service, or is proximately due to or the result 
of a service-connected disability.  38 C.F.R. §§ 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board finds that the preponderance of the evidence is 
against the appellant's claim of service connection for the 
cause of the Veteran's death.  The Veteran's service 
treatment records show that he was not diagnosed as having 
lung cancer at any time during active service.  In fact, the 
earliest evidence of lung cancer derives from VA treatment 
records dated in November 1983, some 37 years after the 
Veteran's separation from service.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

There is also no probative medical evidence linking the 
Veteran's lung cancer to service.  Hickson, 12 Vet. App. 247, 
253.  Accordingly, as there is no evidence of lung cancer 
during service and for many years thereafter, and in the 
absence of any probative opinion evidence to the contrary, 
service connection for the cause of the Veteran's death on a 
direct service connection basis must be denied.  

The appellant also contends that the Veteran's death from 
lung cancer was due to his in-service asbestos exposure.  
This assertion is contravened by the evidence of record.  VA 
hospital records dating from November 1983, including biopsy 
findings, contain no mention of asbestos.  The Board 
acknowledges that the Veteran served aboard U.S.S. RICHMOND 
during World War II.  Based on this service, the RO requested 
an estimate of the Veteran's probable asbestos exposure.  
According to the Navy Liaison Office, based on the Veteran's 
rating of Seaman, the probability of his exposure to asbestos 
was "minimal."  See VA Memorandum dated May 13, 2002.  The 
RO then referred the matter for review by a VA examiner and a 
medical opinion regarding the claimed causal relationship 
between the Veteran's "minimal" asbestos exposure and his 
subsequent development of lung cancer.  In July 2009, after 
reviewing the claims file, the VA examiner opined that "the 
Veteran's death from squamous cell lung cancer is less likely 
as not (less than 50/50 probability) caused by or a result of 
exposure to asbestos."  She explained:

This Veteran served as a seaman on the [U.S.S. 
RICHMOND] for most of his military service 
time.  The probability of asbestos exposure 
for a seaman is considered minimal.  

The earliest symptom of lung problems related 
to asbestos is usually the insidious onset of 
breathlessness with exertion, with progression 
of the dyspnea.  There is no evidence that 
this Veteran had dyspnea with exertion by 
November 198[3], which would be ~ 40 years 
after any exposure.  His respiratory rate on 
admission to the [VAMC] in December 198[3] was 
14 (within the normal range), and his lungs 
were noted to be clear.  There is no evidence 
that he ever sought medical care for dyspnea 
at any time, including the ~ 40 years after 
his discharge from military service.  There is 
also no evidence of signs of asbestos exposure 
in any [chest x-rays] done during that time 
period.  

The autopsy results show no evidence of 
pleural plaques, which are found in 50% of 
those exposed to asbestos, and identified at 
autopsy in ~ 80% of that group (e.g. if 100 
persons have a significant exposure to 
asbestos, 50 will show evidence of pleural 
plaques, and 40 of those 50 will have pleural 
plaques identified at autopsy).
. . .
Lung cancer is the most common cause of cancer 
death in the United States and throughout the 
world.  The risk of lung cancer is 
proportional to the total lifetime consumption 
of cigarettes.  The relative risk increases 
with both the number of cigarettes smoked per 
day as well as the lifetime duration of 
smoking.  This Veteran is known to have smoked 
1/2 ppd [packs per day] throughout his adult 
lifetime.
. . .
This Veteran rolled his own cigarettes, per 
his wife's report, which would have increased 
his risk of lung cancer because these are 
unfiltered cigarettes.

Squamous cell lung cancer is a non-small cell 
lung cancer (~ 80% of lung cancers are non-
small cell), and is a common type of lung 
cancer.  It does not have any specific 
association with asbestos exposure, but is 
highly associated with cigarette smoke.

The Board finds this opinion, which was based on an extensive 
review of the claims file and included a detailed rationale 
for the examiner's opinion, to be highly probative evidence 
against the appellant's claim.  The record contains no 
probative medical evidence to the contrary.  

The appellant alternatively contends that the Veteran's lung 
cancer may be linked to in-service radiation exposure.  She 
alleges that the Veteran may have been exposed to ionizing 
radiation during active service in the Asiatic Pacific 
theater.  She specifically contends, " I believe that during 
the Occupation of Japan [the Veteran] was given leave to go 
see the demolished cities.  In addition there would have been 
fallout....[the Veteran] was in a campaign off Japan (Onekotan 
Strait, Kurabu Zaki, Paramushiro), on 8/11/45, 5 days after 
the first bomb was dropped."

The Board notes in this regard that VA regulations provide 
that some diseases, including lung cancer, may be presumed to 
have been incurred in service if they become manifest in a 
radiation-exposed Veteran.  38 C.F.R. §§ 3.307(a), 3.309(d).  
The term radiation-exposed Veteran means either a Veteran who 
while serving on active duty, or an individual who while a 
member of a reserve component of the Armed Forces during a 
period of active duty for training or inactive duty training, 
participated in a radiation-risk activity.  38 C.F.R. § 
3.309(d)(i).  The term radiation-risk activity includes 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima 
or Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; and 
service before January 1, 1974, on Amchitka Island, Alaska, 
if, during such service, the Veteran was exposed to ionizing 
radiation in the performance of duty related to the Long 
Shot, Milrow, or Cannikin underground nuclear tests.  38 
C.F.R. § 3.309(d)( (ii).

The Veteran's service personnel records confirm that he 
participated in the bombardment of Japanese installations in 
the Kuril Islands north of Hokkaido, which is the northern-
most island of Japan, while on board U.S.S. RICHMOND.  There 
is no evidence, however, that he participated in the 
occupation of Hiroshima (which is on southern end of the 
island of Honshu, south of Hokkaido) or Nagasaki (which is on 
Kyushu, the southernmost island of Japan).  Indeed, Navy 
history records advise that, after the fighting ended, 
U.S.S. RICHMOND " briefly supported the occupation of 
Northern Japan."  In addition, there is no official record 
that the Veteran set foot in or near the cities of Hiroshima 
or Nagasaki between August 6, 1945, and July 1, 1946.  There 
is also no evidence that he participated in a test involving 
the atmospheric or underground detonation of a nuclear 
device.  Because the Veteran does not meet VA criteria for a 
radiation-exposed Veteran, the Board finds that service 
connection for lung cancer due to in-service ionizing 
radiation exposure is not warranted.  See 38 C.F.R. § 
3.309(d)

The Board observes that medical evidence generally is 
required to establish a medical diagnosis or to address 
questions of medical causation.  Lay assertions of medical 
status do not constitute competent medical evidence for these 
purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  See 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  The appellant has not shown, however, 
that she has the expertise required to diagnose lung cancer.  
Nor is the appellant competent to offer an opinion regarding 
any causal relationship between the Veteran's lung cancer and 
active service. Again, there is no documentation of any 
injury or findings with respect to lung cancer in service.  
While the appellant's contentions have been considered 
carefully, they are outweighed by the medical evidence of 
record.

Helpless child

Factual Background

The appellant also seeks VA compensation for her adult son 
D.W. under the helpless child provisions of VA regulations.  
She states that her son "has been a dependent all of his 
life." She reports that D.W. attended school through the 
10th grade.  She also reports that he participated in two job 
training programs for the disabled but was unable to complete 
those programs.  She adds that he lived with her during the 
trainings and never has lived on his own.

In a February 1984 claim filed with VA, the appellant stated 
that she had no children.  This claim form explained that the 
appellant should "provide the name of each child of the 
Veteran . . . of any age if permanently incapable of self 
support by reason of mental or physical defect."  The 
appellant responded "n/a."

In Improved Pension Eligibility Verification Reports dating 
from 1985 to 1989 and submitted to VA, the appellant again 
reported that she had no unmarried dependent children.  These 
reports explained that an unmarried dependent child included 
children "over age 18 and who became physically or mentally 
helpless before age 18."

In a June 1990 Financial Status Report, the appellant 
reported that she was widowed with no dependents.

The appellant submitted medical records for D.W. in support 
of her helpless child claim.  A private treatment record for 
D.W. dated in June 2001 contains the following remarks: "52 
y/o man presents for exacerbation of R shoulder 
osteoarthritis.  It has been bothering him for a week.  Works 
as a woodcutter and handles a lot of wood blocks that are up 
to 100#...Social hx: Lives with his mother."

In a medical record for D.W. also dated in June 2001, a 
physician stated, " I saw this pleasant 53 year old self-
employed wood cutter today concerning his right shoulder.  He 
injured this lifting a block of wood about two weeks ago and 
had a lot of pain the first week."

A private medical record dated in October 2002 indicates that 
D.W. experienced occasional chest tightness "not provoked by 
woodcutting or walking" and shortness of breath secondary to 
cigarette induced lung disease. 

A private medical record for D.W. dated in July 2005 reads:

I saw [D.W.] today in regard to his right 
shoulder.  As you know, he is an old 
patient of mine.  In fact, he was a 
patient of my predecessor, [name of 
doctor].  [D.W.] has what is likely 
athetoid cerebral palsy, but despite 
that, is fairly intelligent and has 
worked hard throughout his life.  He was 
cutting and delivering wood for many 
years.

In July 2005, this same physician wrote:

[D.W.] is an old patient of mine and, in 
fact, was also a patient of my 
predecessor, [name of doctor].  [D.W.] 
has cerebral palsy, but is fairly 
intelligent and has worked hard cutting 
and delivering wood for many years.

In her March 2005 claim for Dependency and Indemnity 
Compensation (DIC), the appellant identified her adult son 
D.W. as the Veteran's seriously disabled child.

In correspondence dated in January 2007 the appellant 
reported that her adult son D.W. had worked previously for 
two city governments.  She added that he had not worked for 
about 30 years.  

A Physician's Report of Medical Examination in Support of Aid 
& Attendance or Housebound Benefits dated in June 2007 
reflects that D.W. has been diagnosed as having cerebral 
palsy, chronic obstructive pulmonary disease, and chronic 
fatigue.  The certifying physician reported that the 
appellant's adult son was able to walk unaided and leave the 
home without assistance.  He also reported that the 
appellant's adult son was not blind or bedridden but averred 
that he needed "in home care for help with cooking, bathing 
& dressing."  According to the physician, the appellant's 
adult son "was born with his disabilities; his deficits have 
been present lifelong.  Diffuse weakness, incoordination, 
etc."  

A Social Security Administration (SSA) report shows that the 
appellant's adult son has been in receipt of SSA disability 
payments since August 1983 with a disability onset date of 
May 1970.

Laws and Regulations

A monthly benefit payable by the VA to a surviving spouse or 
child because of a Veteran's nonservice-connected death is 
available if the Veteran had wartime service and the 
surviving spouse or child meets certain income and net worth 
requirements.  38 C.F.R. § 3.3(b).

The term child of the Veteran means an unmarried person who 
is a legitimate child, a child legally adopted before the age 
of 18 years, a stepchild who acquired that status before the 
age of 18 years and who is a member of the Veteran's 
household or was a member of the Veteran's household at the 
time of the Veteran's death, or an illegitimate child; who is 
under the age of 18 years; or who, before reaching the age of 
18 years, became permanently incapable of self-support.  
38 U.S.C.A. §§ 101(4)(A), 104(a)); 38 C.F.R. §§ 3.57, 3.315, 
3.356. 

A child must be shown to be permanently incapable of self-
support by reason of mental or physical defect at the date of 
attaining the age of 18 years.  The focus of analysis is on 
the individual's condition at the time of his 18th birthday.  
It is that condition which determines whether entitlement to 
the status of "child" should be granted.  38 C.F.R. § 
3.356(a); see also Dobson v. Brown, 4 Vet. App. 443 (1993).

Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his own efforts by reason of physical or mental 
defects.  The question of permanent incapacity for self-
support is one of fact for determination by the rating agency 
based upon competent evidence of record in the individual 
case.  Incapacity for self-support will not be considered to 
exist when the child by his own efforts is provided with 
sufficient income for his reasonable support.  However, a 
child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his condition was such that he was employed, provided 
the cause of incapacity is the same as that upon which the 
original determination was made and there were no intervening 
diseases or injuries that could be considered major factors.  
Employment which was only casual, intermittent, tryout, 
unsuccessful, or terminated after a short period by reason of 
disability, should not be considered as rebutting permanent 
incapability of self- support otherwise established.  38 
C.F.R. § 3.356(b).

Employment of a child prior or subsequent to the delimiting 
age may or may not be a normal situation, depending on the 
educational progress of the child, the economic situation of 
the family, indulgent attitude of parents, and the like.  In 
those cases where the extent and nature of disability raises 
doubt as to whether they would render the average person 
incapable of self- support, factors other than employment are 
for consideration.  In such cases it should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Id.

Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.  The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.  Id.



Analysis

The Board finds that the preponderance of the evidence is 
against the appellant's claim of entitlement to recognition 
of D.W. as a helpless child of the deceased Veteran.  The 
appellant's adult son did not have a physical or mental 
defect that rendered him permanently incapable of self-
support at the date of attaining the age of 18 years.  The 
appellant's adult son was born with cerebral palsy.  There is 
no corroborative evidence of helplessness at the time of his 
18th birthday, however.  In fact, the appellant's family 
physician avers that while D.W. was born with cerebral palsy 
and requires some assistance with certain activities of daily 
living, he is competent, able to walk unaided and leave the 
home without assistance, and is not blind or bedridden.  
Although the appellant reports that her adult son only went 
through the 10th grade, there is no evidence which indicates 
that his failure to complete his schooling was due to 
helplessness.  In this regard, the Board notes that prior to 
her 2005 claim for benefits, the appellant consistently 
reported that she had no unmarried dependent children, 
although her son apparently was living with her at that time.  
The appellant's failure to report that her son was living 
with her prior to filing her helpless child claim casts 
serious doubt on her credibility.  In any event, statements 
from D.W.'s long time treating physician and numerous other 
physicians which describe him as a fairly intelligent and 
hard working woodcutter who has worked hard throughout his 
life all show that, although he was living with his mother, 
he clearly was not helpless.  

Evidence from SSA also undercuts a finding that the Veteran's 
adult son is a helpless child.  According to SSA, the 
appellant's adult son was not disabled prior to age 22.  The 
Board notes that D.W.'s SSA records have not been associated 
with the claims file.  VA is not required to search for 
evidence which, even if obtained, would make no difference in 
the result.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(quoting Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As 
there was no finding of disability prior to 1970, any 
evidence in D.W.'s SSA records regarding his pre-1970 
functional capacity obviously would contravene the 
appellant's claim of helplessness, particularly in light of 
empirical evidence that her son is intelligent and has 
"worked hard throughout his life."  Thus, a remand to 
request SSA records is not required.  See Sabonis, 6 Vet. 
App. at 430.  

As the preponderance of the evidence is against the 
appellant's claims, the benefit-of-the-doubt doctrine does 
not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to recognition of D.W. as a helpless child of the 
deceased Veteran is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


